      Case 1:20-cv-07349-ALC-SDA Document 55 Filed 08/25/21 Page 1 of 2

                      MILMAN LABUDA LAW GROUP PLLC
                                     3000 MARCUS AVENUE
                                           SUITE 3W8
                                    LAKE SUCCESS, NY 11042
                                            _________

                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082
                                                                            August 25, 2021
VIA ECF
United States District Court
Southern District of New York
Attn: Hon. Stewart D. Aaron, U.S.M.J.
500 Pearl Street, Courtroom 11C
New York, NY 10007-1312

       Re:     Pagan v. C.I. Lobster Corp., et al.
               Case No: 1:20-cv-7349 (ALC) (SDA)
               MLLG File No.: 197-2020_________

Dear Judge Aaron:

       This office represents the Defendants in the above-referenced case. See Docket Entry 12.
Defendants write to provide this Court with a status update on discovery pursuant to this Court’s
August 11, 2021 Order. For the reasons set forth below, this correspondence is regrettably not
submitted as a joint letter.

        Plaintiff served Defendants with discovery demands on June 1, 2021 and – pursuant to the
parties’ agreement – Defendants responded to same on July 23, 2021. Defendants simultaneously
served their discovery demands on the same date pursuant to the parties’ agreement, to which
responses were due on or about August 23, 2021. Plaintiff requested and Defendants consented to
a one (1) week extension of time for Plaintiff to respond to same.

        The parties met and conferred by telephone on Friday, August 20, 2021 regarding
purported deficiencies in Defendants’ discovery demand responses raised by Plaintiff on August
2, 2021. Defendants agreed to respond to the deficiency letter in writing by tomorrow and the
parties shall meet and confer once more, to the extent necessary, on Friday, August 27, 2021.

        Plaintiff provided Defendants with a draft joint letter earlier this afternoon. Upon review,
Defendants noted that Plaintiff’s proposed letter was not accurate in certain respects and requested
revisions to the proposed joint letter as your undersigned was not in the office and out sick today.
In response, Plaintiff stated that “Then Richard can write your part. I'm not a secretary for Milman
Labuda.” and subsequently followed up with correspondence stating “And you seem well enough
to type emails so I'm not sure why you can't just type your proposed revisions. I'm leaving
attempted to meet and confer. If you see it differently, write your own section.”

        Defendants are appalled by this lack of cooperation and civility, and will not engage or
stoop to such conduct. Although your undersigned does not feel, Defendants respectfully submit
that the only reasonable response to Plaintiff’s conduct was to draft and submit the instant letter.
Defendants thank this honorable Court for its time and attention to this case.
       Case 1:20-cv-07349-ALC-SDA Document 55 Filed 08/25/21 Page 2 of 2




Dated: Lake Success, New York
       August 25, 2021
                                          Respectfully submitted,

                                          MILMAN LABUDA LAW GROUP PLLC

                                          /s/ Emanuel Kataev, Esq._________________
                                          Emanuel Kataev, Esq.
                                          3000 Marcus Avenue, Suite 3W8
                                          Lake Success, NY 11042-1073
                                          (516) 328-8899 (office)
                                          (516) 303-1395 (direct dial)
                                          (516) 328-0082 (facsimile)
                                          emanuel@mllaborlaw.com

                                          Attorneys for Defendants

VIA ECF
The Ottinger Firm, P.C.
Attn: Robert Ottinger & Finn Dusenbury, Esqs.
401 Park Avenue South
New York, NY 10016
robert@ottingerlaw.com
finn@ottingerlaw.com

Attorneys for Plaintiff




                                                2
